SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K For Annual Reports of Employee Stock Purchase, Savings and Similar Plans Pursuant to Section 15(d) of the Securities Exchange Act of 1934 x Annual Report Pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2008. Or ¨ Transition Report Pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission File Number: 0-16255 (Johnson Outdoors Inc.) A. Full title of the plan and address of the plan, if different from that of the issuer named below: JOHNSON OUTDOORS RETIREMENT AND SAVINGS PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Johnson Outdoors Inc. 555 Main Street Racine, WI 53403 REQUIRED INFORMATION The following financial statements and schedules of the Johnson Outdoors Retirement and Savings Plan (the "Plan"), prepared in accordance with the financial reporting requirements of the Employee Retirement Income Securities Act of 1974, as amended, are filed herewith. Grant Thornton LLP, the current independent auditors for the Plan, audited the financial statements and schedules as of and for the Plan fiscal years ended December 31, 2008 and 2007. Financial Statements and Report of Independant Registered Public Accounting Firm Johnson Outdoors Retirement and Savings Plan December 31, 2008 and 2007 CONTENTS Page Report of Independent Registered Public Accounting Firm 3 Statements of Net Assets Available for Benefits 4 Statements of Changes in Net Assets Available for Benefits 5 Notes to Financial Statements 6 Supplemental Schedule Schedule H, Part IV, Line 4i – Schedule of Assets (Held at End of Year) – December 31, 2008 16 2 Report of Independent Registered Public Accounting Firm Plan Administrator Johnson Outdoors Retirement and Savings Plan We have audited the accompanying statements of net assets available for benefits of the Johnson Outdoors Retirement and Savings Plan (the “Plan”) as of December 31, 2008 and 2007, and the related statements of changes in net assets available for benefits for the years then ended.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of Johnson Outdoors Retirement and Savings Plan as of December31, 2008 and 2007, and the changes in net assets available for benefits for the years then ended, in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule of assets (held at end of year) as of December 31, 2008, is presented for purposes of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ GRANT THORNTON LLP Milwaukee, Wisconsin June 18, 2009 3 JOHNSON OUTDOORS RETIREMENT AND SAVINGS PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS As of December 31, 2008 2007 Investments Investments, at fair value $ 41,226,659 $ 62,483,646 Loans to participants 1,476,391 1,436,132 Total investments 42,703,050 63,919,778 Contributions Receivable Participant 2,554 44,780 Company 1,094 18,107 Total receivables 3,648 62,887 Net assets available for benefits at fair value 42,706,698 63,982,665 Adjustments from fair value to contract value for interest in Collective trust relating to fully benefit-responsive investment contracts 789,954 (227,872 ) Net assets available for benefits $ 43,496,652 $ 63,754,793 The accompanying notes are an integral part of these statements. 4 JOHNSON OUTDOORS RETIREMENT AND SAVINGS PLAN STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS Years ended December 31, 2008 2007 Investment (loss) income Net realized and unrealized (depreciation) appreciation in fair value of investments $ (20,607,656 ) $ 1,001,721 Interest 168,924 102,375 Dividends 1,831,146 4,844,290 Total investment (loss) income (18,607,586 ) 5,948,386 Contributions Participant 2,692,032 2,547,770 Company 1,002,250 2,935,910 Rollover 180,843 71,550 Total contributions 3,875,125 5,555,230 Distributions to participants or beneficiaries (5,419,907 ) (4,571,023 ) Administrative expenses and investment management fees (105,773 ) (99,994 ) Total disbursements (5,525,680 ) (4,671,017 ) Net (decrease) increase (20,258,141 ) 6,832,599 Net assets available for benefits: Beginning of year 63,754,793 56,922,194 End of year $ 43,496,652 $ 63,754,793 The accompanying notes are an integral part of these statements. 5 JOHNSON OUTDOORS RETIREMENT AND SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2008 and 2007 NOTE A - DESCRIPTION OF THE PLAN The following description of the Johnson Outdoors Retirement and Savings Plan (the “Plan”) provides only general information.Participants should refer to the Plan agreement for a more complete description of the Plan’s provisions. 1. General The Plan is a defined contribution plan sponsored by Johnson Outdoors Inc. (the “Company” or "Employer") and is subject to the provisions of the Employee Retirement Income Security Act of 1974 as amended ("ERISA"). 2. Participation The following business units of the Company participate in the Plan: ● Johnson Outdoors Headquarters ● Johnson Outdoors Mankato Operations ● Johnson Outdoors Binghamton Operations ● Johnson Outdoors Eufaula Operations ● Johnson Outdoors U.S. Diving Operations ● Johnson Outdoors Old Town Canoe ● Johnson Outdoors Ocean Kayak ● Johnson Outdoors Watercraft Sports & Leisure The Plan allows all regular full-time employees, as defined by the employer, to participate in the Plan on the first day of employment with one of the above-named business units.An employee who is classified as other than a regular full-time employee shall be eligible to participate in the savings feature of the Plan effective January 1 or July 1 following one year of service during which the employee completes 1,000 or more hours of service. 3. Contributions The Plan is a two-part plan consisting of a retirement contribution feature and a savings feature.The retirement contribution feature of the Plan enables eligible participants (other than those at Johnson Outdoors Mankato Operations and Old Town Canoe) to accumulate additional funds for retirement purposes.The retirement contributions made by the respective business units are discretionary. Employees of Johnson Outdoors Mankato Operations and Old Town Canoe participate in other defined benefit plans. 6 JOHNSON OUTDOORS RETIREMENT AND SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2008 and 2007 NOTE A - DESCRIPTION OF THE PLAN - Continued 3. Contributions - continued Pursuant to the savings feature, eligible participants may make voluntary pre-tax and after-tax contributions of their base compensation (as defined by the plan), subject to certain statutory limits.Participant contributions made with tax-deferred dollars under Section 401(k) of the Internal Revenue Code (IRC) are excluded from the participant’s current wages for federal income tax purposes.No federal income tax is paid on the tax-deferred contributions and growth thereon until the participant makes a withdrawal from the Plan. Participants may also choose to make contributions on an after-tax basis through a Roth 401(k) option.Contributions and earnings for the Roth 401(k) option are not subject to taxation at the time of distribution, as long as the distribution is a “qualified distribution” made no earlier than five years after the first Roth 401(k) contribution to the Plan.A qualified distribution is a distribution after separation of service and due to death, disability or after age 59½.The participant’s contribution rate may be adjusted at the discretion of the Plan administrator if a reduced rate is necessary to maintain Section 401(k) benefits.The Company’s matching contribution is equal to 50% of the first 6% of a participant’s compensation contributed by the participant to the Plan. The Company made matching contributions of $1,002,250 and $953,167 in 2008 and 2007, respectively. In addition, the Company may make a deferred profit sharing contribution to the Plan to be allocated to the accounts of eligible participants.The amount of such profit sharing contributions, if any, is at the discretion of the Compensation Committee of the Board of Directors.The Company made discretionary deferred profit sharing contributions of $0 and $1,982,743 in 2008 and 2007, respectively. The Company cut discretionary profit sharing contributions in 2008 in response to deteriorating economic conditions. 4. Participant Accounts Each participant’s account is credited with the participant’s contributions, the Company’s matching contribution, an allocation of the respective business unit’s discretionary contribution based on regular employee earnings for the period, if applicable, and an allocation of Plan investment earnings based upon the participant’s net account balance.The benefit to which a participant is entitled is the benefit that can be provided from the participant’s account. 5. Vesting Participant contributions, Company matching contributions, discretionary contributions and investment earnings thereon are 100% vested at all times. 7 JOHNSON OUTDOORS RETIREMENT AND SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2008 and 2007 NOTE A - DESCRIPTION OF THE PLAN - Continued 6. Payment of Benefits Upon retirement, termination, or permanent disability, participants will receive the value of their account.Upon death, the account balance will be paid to the participant’s beneficiary or estate. 7. Participant Loans Participants may borrow from their account a minimum of $1,000 up to a maximum equal to the lesser of $50,000 or 50% of their account balance.Loan terms may not exceed five years.Loans are secured by the balance in the participant’s account and bear interest at a rate commensurate with local prevailing rates as determined by the Benefits Administration Committee.Principal and interest are paid through payroll deductions.The outstanding balance of any loan may be prepaid at any time without penalty.Outstanding loans are considered past due after 30 days. 8. Investment Options During 2008 and 2007, participants in the Plan had the ability to self-direct their funds into the following investment options: Vanguard Total Stock Index Vanguard Windsor Fund PIMCO II Total Return Fund American Balanced Fund R5 Fidelity Advisor Equity Growth Fund Capital World Growth & Income Fund R5 Oppenheimer Commodity Strategic Total Return T. Rowe Price Small Cap Stock Fund William Blair International Growth Fund Putnam Stable Value Fund Johnson Outdoors Inc. Class A common stock In 2008, the Dreyfus Premier Emerging Markets Fund was replaced with the Harding Loevner Emerging Markets Fund. A participant may invest a maximum of 25% of their post-1994 contributions in the Johnson Outdoors Inc. Class A common stock fund. 9. Plan Termination Although the Company has not expressed any intent to terminate the Plan, it may do so at any time upon proper resolution by the Board of Directors.The business units may also terminate discretionary contributions to the Plan.In the event of Plan termination, the Plan Trustee shall 8 JOHNSON OUTDOORS RETIREMENT AND SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2008 and 2007 NOTE A - DESCRIPTION OF THE PLAN - Continued continue to administer the trust until otherwise directed by the Board of Directors.Upon termination of the trust, participants or their beneficiaries will receive the value of their account. NOTE B - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES 1. Basis of Accounting The financial statements of the Plan have been prepared on the accrual basis of accounting and in conformity with accounting principles generally accepted in the United States of America.As described in Financial Accounting Standards Board Staff Position, FSP AAG INV-1 and SOP 94-4-1, Reporting of Fully Benefit-Responsive Investment Contracts Held by Certain Investment Companies Subject to the AICPA Investment Company Guide and Defined-Contribution Health and Welfare and Pension Plans (the “FSP”),investment contracts held by a defined-contribution plan are required to be reported at fair value.However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of a defined-contribution plan attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the plan.The Plan invests in investment contracts through The Putnam Stable Value Fund, a collective trust.The Statements of Net Assets Available for Benefits present the fair value of the investment in the collective trust as well as the adjustment of the investment in the collective trust from fair value to contract value relating to the investment contracts.The Statements of Changes in Net Assets Available for Benefits is prepared on a contract value basis. 2. Investments The Plan’s investments are stated at fair value.Securities traded on a national securities exchange are valued at the last reported sales price on the last business day of the Plan year.The shares of mutual funds are valued at quoted market prices which represent the net asset values of shares held by the Plan at year-end.The participant loans are valued at their outstanding balances, which approximate fair value.The Plan’s interest in the collective trust is valued based on information reported by the investment advisor using the audited financial statements of the collective trust at year-end. Common/Collective Trust Funds The Plan holds an investment in the Putnam Stable Value Fund (“Stable Value”), which is a common/collective trust fund managed by Putnam Fiduciary Trust Company (“PFTC or “Manager”), as trustee of the fund. The fund invests primarily in guaranteed investment contracts (“GICs”), or funding agreements, security-backed investment contracts (“SBICs”), separate accounts issued or wrapped by insurance companies, banks or externally managed stable value commingled investment funds. The Stable Value fund may also invest in high-quality money market instruments or other similar short-term investments. The Plan’s interest in the Stable Value fund is valued based on information reported by PFTC using the audited financial statements of the common / collective trust at year end. 9 JOHNSON OUTDOORS RETIREMENT AND SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2008 and 2007 NOTE B - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES - Continued 3. Administrative Expenses and Investment Management Fees Certain expenses incurred in the administration of the Plan and expenses incurred in connection with the sale, investment and reinvestment of Plan assets are paid by the Plan.Participants are required to pay a quarterly $18.75 administrative fee.Expenses incurred for attorney and audit fees and salary expense incurred by the Company related to the administration of the Plan are paid by the Company. 4. Use of Estimates The preparation of the financial statements in accordance with accounting principles generally accepted in the United States of America requires the plan administrator to make estimates and assumptions that affect the amounts reported in these financial statements and accompanying notes.Actual results could differ from those estimates. NOTE C - FAIR VALUE MEASUREMENTS Effective January 1, 2008, the Plan adopted Statement of Financial Accounting Standard (“ SFAS”) No.157, “Fair Value Measurements.”Fair value is defined under SFAS No. 157 as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. Valuation techniques used to measure fair value under SFAS No. 157 must maximize the use of observable inputs and minimize the use of unobservable inputs. This standard establishes a fair value hierarchy based on three levels of inputs, of which the first two are considered observable and the last unobservable. ● Level 1 - Quoted prices in active markets (e.g. NYSE, NASDAQ, etc.) for identical assets or liabilities. These are typically obtained from real-time quotes for transactions in active exchange markets involving identical assets. ● Level 2 - Inputs, oth er than quoted prices included within Level 1, which are observable for the asset or liability, either directly or indirectly. These are typically obtained from readily-available pricing sources for comparable instruments and inputs derived from observablemarket data by correlation or other means. ● Level 3 - Unobservable inputs, where there is little or no market activity for the asset or liability. These inputs reflect the reporting entity ’s own assumptions of the data that market participants would use in pricing the asset or liability, based on the best information available in the circumstances. 10 JOHNSON OUTDOORS RETIREMENT AND SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2008 and 2007 NOTE C - FAIR VALUE MEASUREMENTS - Continued Investments Measured at Fair Value on a Recurring Basis Investments measured at fair value on a recurring basis consisted of the following types of instruments as of December31, 2008 (Level 1, 2 and 3 inputs are defined above): Level 1 Level 2 Level 3 Total Description: Mutual funds $ 29,277,833 $ $ $ 29,277,833 Common stock 268,195 268,195 Common collective trust 11,680,631 11,680,631 Participant loans receivable 1,476,391 1,476,391 Total $ 29,546,028 $ 11,680,631 $ 1,476,391 $ 42,703,050 The Plan’s valuation methodology used to measure the fair values of common stock and mutual funds were derived from quoted market prices as substantially all of these instruments have active markets. The valuation techniques used to measure fair value of participant loans above, all of which mature by the end of 2013 and are secured by vested account balances of borrowing participants, were derived using a discounted cash flow model with inputs derived from unobservable market data. The participant loans are included at their carrying values, in the statements of net assets available for benefits, which approximated their fair values at December31, 2008. The valuation techniques used to measure fair value of common/collective trust funds are included in Note B-2. The methods described above may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values.Furthermore, while the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. The table below sets forth a summary of changes in the fair value of the Plan’s level 3 assets for the year ended December31, 2008. Level 3 Assets Year ended December 31, 2008 Participant Loans Balance, beginning of year $ 1,436,132 Purchases, sales, insurance and settlements (net) 40,259 Balance, end of year $ 1,476,391 11 JOHNSON OUTDOORS RETIREMENT AND SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2008 and 2007 NOTE D – INVESTMENTS The following investments represent 5% or more of the Plan’s assets available for benefits as of December31: Description 2008 PIMCO II Total Return Fund $ 4,394,014 American Balanced Fund R5 2,537,673 Fidelity Advisor Equity Growth Fund 3,918,637 Capital World Growth & Income Fund R5 4,398,324 T. Rowe Price Small Cap Stock Fund 3,590,374 Putnam Stable Value Fund* 12,470,585 Vanguard Total Stock Index 2,391,167 Vanguard Windsor Fund 3,312,564 *Amount represents contract value (Fair value is $ 11,680,631) Description 2007 PIMCO II Total Return Fund $ 4,438,527 American Balanced Fund R5 3,692,577 Fidelity Advisor Equity Growth Fund 7,909,351 Capital World Growth & Income Fund R5 8,322,266 T. Rowe Price Small Cap Stock Fund 5,788,479 Putnam Stable Value Fund* 10,997,687 Vanguard Total Stock Index 3,675,366 Vanguard Windsor Fund 6,286,878 Dreyfus Premier Emerging Markets Fund 4,589,086 William Blair International Growth Fund 4,361,770 *Amount represents contract value (Fair value is $11,225,559) As of December 31, 2008 and 2007, the Plan’s investments included approximately 48,133 and 42,684 shares of Company common stock, respectively, representing less than 1% of the Company’s outstanding common stock for each year. 12 JOHNSON OUTDOORS RETIREMENT AND SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2008 and 2007 NOTE D - INVESTMENTS - Continued During 2008 and 2007, the Plan’s investments (depreciated) appreciated in value as follows: 2008 2007 Mutual Funds $ (19,859,886 ) $ 831,947 Johnson Outdoors Inc. Class A common stock (747,770 ) 169,774 $ (20,607,656 ) $ 1,001,721 All investments are participant directed. NOTE E - INCOME TAX STATUS The Plan has received a determination letter from the Internal Revenue Service dated June 4, 2002, stating that the Plan is qualified under Section 401(a) of the Internal Revenue Code, and, therefore, the related trust is exempt from taxation.Once qualified, the Plan is required to operate in conformity with the IRC to maintain its qualification.The Plan has been amended since receiving the determination letter.However, the Plan’s administrator believes the Plan is operating in compliance with the applicable requirements of the IRC and, therefore, believes that the Plan is qualified and the related trust is tax-exempt as of the financial statements date. NOTE F - PARTY-IN-INTEREST TRANSACTIONS All transactions involving the investments administered by Mercer (“Trustee”) and investments in Johnson Outdoors Inc. common stock and other transactions with the Company or plan participants are considered party-in-interest transactions. NOTE G - RISK AND UNCERTAINTIES The Plan invests in various securities.Investment securities are exposed to various risks such as interest rate, market and credit risks.Due to the level of risk associated with certain investment securities, it is at least reasonably possible that changes in the values of investment securities will occur in the near term and, that such changes could materially affect participants account balances and the amounts reported in the statements of net assets available for benefits. 13 JOHNSON OUTDOORS RETIREMENT AND SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2008 and 2007 NOTE H - RECONCILIATION OF FINANCIAL STATEMENTS TO FORM 5500 The following is a reconciliation of net assets available for benefits per the Form 5500 financial statements at December31, 2008 and December31, 2007, respectively: December 31, 2008 December 31, 2007 Net assets available for benefits per the financial statements $ 43,496,652 $ 63,754,793 Adjustment from contract value to fair value (789,954 ) 227,872 Net assets available for benefits per the Form 5500 $ 42,706,698 $ 63,982,665 The following is a reconciliation of investment income per the Form 5500 financial statements at December31, 2008 and December31, 2007, respectively: December 31, 2008 December 31, 2007 Investment income per the financial statements $ (18,607,586 ) $ 5,948,386 Reverse adjustment from contract value to fair value, prior year (227,872 ) Adjustment from contract value to fair value, current year (789,954 ) 227,872 Investment income per the Form 5500 $ (19,625,412 ) $ 6,176,258 14 SUPPLEMENTAL SCHEDULE 15 JOHNSON OUTDOORS RETIREMENT AND SAVINGS PLAN EMPLOYEE IDENTIFICATION NUMBER 39-1536083 PLAN NUMBER 001 FORM 5500, SCHEDULE H, PART IV, LINE 4i SCHEDULE OF ASSETS (HELD AT END OF YEAR) December 31, 2008 Identity of issue, borrower, lessor or similar party Number of shares/units Current fair value Vanguard Total Stock Index 113,649 $ 2,391,167 Vanguard Windsor Fund 108,858 3,312,564 Pimco II Total Return Fund 449,286 4,394,014 American Balanced Fund R5 184,023 2,537,673 Fidelity Advisor Equity Growth Fund 108,220 3,918,637 Capital World Growth & Income Fund R5 165,537 4,398,324 Oppenheimer Commodity Strategic Total Return 210,231 653,820 T. Rowe Price Small Cap Stock Fund 183,933 3,590,374 William Blair International Growth Fund 159,725 2,095,592 Johnson Outdoors Inc. Class A common stock* 48,133 268,195 Harding Loevner Emerging Markets 75,272 1,985,668 Putnam Stable Value Fund * 12,470,585 11,680,631 Loans to participants, interest rates ranging from 5% to 9.25%* 1,476,391 Total investments $ 42,703,050 * Party-in-interest to the Plan 16 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Johnson Outdoors Retirement and Savings Plan (the "Plan") Administrative Committee which administers the Plan, has duly caused this Annual Report to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Racine, and State of Wisconsin, on the 18th day of June, 2009. JOHNSON OUTDOORS RETIREMENT AND SAVINGS PLAN By:/s/ Richard Fiegel Richard Fiegel By:/s/ David Marquette David Marquette By: /s/ Sara Vidian Sara Vidian By: /s/ David W. Johnson David W. Johnson By: /s/ W. Floyd Wilkinson W. Floyd Wilkinson By: /s/ Elizabeth A. Limpel Elizabeth A. Limpel As members of the Johnson Outdoors Retirement and Savings Plan Administrative Committee 17 EXHIBIT INDEX JOHNSON OUTDOORS RETIREMENT AND SAVINGS PLAN FORM 11-K FOR THE FISCAL YEAR ENDED DECEMBER 31, 2008 Exhibit No. Description Page Number in Sequentially Numbered Form11-K 23.1 Consent of Grant Thornton LLP 18
